Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 9-20, drawn to a method of sequencing panel of tumor markers found in cell free nucleic acid (cfNA).
Group II, claim(s) 88, drawn to a method of identifying treatment for a subject with non-small cell lung carcinoma (NSCLC) which is based on the copy number of NET gene.
Group III, claim(s) 103, drawn to a method of monitoring breast cancer which comprises sequencing cell-free DNA (cfDNA).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The three inventions are linked via the aspect of sequencing cell free nucleic acids, which can be DNA.  Also, the three inventions are linked via tumor markers.  As seen in Group I and III, the method can involve the sequencing of tumor markers EGFR and TP53.
The aspect of sequencing cell free nucleic acids, including the sequencing of circulating tumor DNA (ctDNA) was well known in the art and does not constitute a special technical feature.  Likewise, the aspect of sequencing the tumor markers EGFR, KRAS, and TP53 were also known in the art and do not constitute a special technical feature.
In support of the above positions attention is directed to US 2016/0053301 A1 (Raymond et al.).  As stated at paragraphs [0047], [0075], [0076], [0350], and [0351]:
[0047] In a particular embodiment, the cfDNA is isolated from a biological sample selected from the group consisting of: amniotic fluid, blood, plasma, serum, semen, lymphatic fluid, cerebral spinal fluid, ocular fluid, urine, saliva, stool, mucous, and sweat.  (Emphasis added)

[0075] FIG. 23 shows the DNA mutations detected in the TP53 gene of three different cancer patients…  (Emphasis added)

[0075] FIG. 23 shows the DNA mutations detected in the TP53 gene of three different cancer patients. The canonical gene model is shown at the top of the figure. The peaks represent DNA sequence coverage (X-axis) and depth (Y-axis). Sequencing depth was >4000 genome equivalents for all sample analyzed.  (Emphasis added)

[0350] As shown in FIG. 24, the OVAL sample, which lacked any detectable changes in TP53, carried a mutation in KRAS that was found in both cfDNA and in the corresponding tumor. This observation highlights a significant feature of the assay system described here.  (Emphasis added)

[0351] Many targeted therapies are most successful in the presence of normal genes (e.g., EGFR inhibitors work only in the presence of wild-type KRAS). A quantitative assessment of circulating tumor DNA levels becomes especially significant in these cases where mutations in genes are not found. In other words, the demonstrable presence of circulating tumor DNA coupled with a wild-type sequencing result at a particular target gene suggests that the target gene is normal within the tumor, and such results can have a significant influence in guiding the choice of therapies. Such is the case with the OVAL sample highlighted in FIG. 24. The presence of the KRAS mutation in the cfDNA library suggested that this patient's tumor harbors a wild-type TP53 gene(s).  (Emphasis added)

Attention is also directed to US 8,999,634 B2 (Sanders et al.) who teaches at column 4, second paragraph, the detection of cancers via detection of EGFR exon 19 deletion.  Sanders et al., at column 1, lines 45-53, also teach:
Focus has been placed on identifying tumor-derived mutations in circulating DNA found in plasma or serum of solid tumor patients as a noninvasive and early diagnostic tool. Confirmed reports of the presence of solid tumor-derived mutations found in circulating DNA include, but are not limited to, patients with colorectal tumors, pancreatic cancer, breast cancer, head and neck squamous cell carcinoma, and lung cancer (Hibi et al. 1998, Chen et al. 1999, Diehl et al. 2005, Coulet et al. 2000, Hagiwara 2006, Kimura et al. 2006).  (Emphasis added)

While the inventions of Group II requires determination of the copy number of the MET gene, and based on the results therapy is administered in patients having non-small cell lung cancer (NSCLC), such does not constitute a special technical feature.  In support of this position attention is directed to WO 2014/182521 A1 (Higgs et al.), who teach at page 3, second full paragraph:
In another embodiment, a method for treating non-small cell lung cancer (NSCLC) or colorectal cancer (CRC) in a patient is provided, wherein the method includes: obtaining a tissue sample from the patient; determining whether the tissue sample includes at least a subset of cells including one or more mutations selected from(a) one or more mutations selected from a mutation in a cytoplasmic domain of MET including L1053P; a mutation in an extracellular domain of MET including K864R… and if at least a subset of cells includes one or more of the mutations, administering to the patient an effective amount of an anti-cancer therapy tailored to treat cancer cells having one or more of the mutations.  (Emphasis added)

Higgs et al., at page 12, lines 18-20, defines “mutation” thusly:
As used herein, the term "mutations" can also refer to copy number increases, for example, gene copy numbers of at least about 2, 3, 4, 5 or more.  (Emphasis added)

In view of the above presentation, the three groups/inventions are not lined by a special technical feature and thusly lack unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634